Citation Nr: 0305896	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for scar, left 
leg.

2.  Entitlement to service connection for claudication 
symptoms, claimed as calf muscle pain, as secondary to the 
service connected disability of burn of the left calf.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to the benefits 
sought.


FINDINGS OF FACT

1.  The veteran's scar of the left leg is manifested by a 
nontender 6 cm x 3 cm burn scar, which is not manifested by 
tissue loss or loss of covering of the skin and no limitation 
of the affected part.  

2.  Claudication symptoms of the left leg is not shown by 
competent medical evidence to have a nexus or relationship to 
the veteran's service connected burn of the right calf.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected scar of the left leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991; Supp. 2002); 38 C.F.R. § 
3.321(b)(1), Part 4, §4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (prior to August 30, 2002); Diagnostic Codes 7801, 
7802, 7803, 7804 (effective from August 30, 2002).

2.  Claudication symptoms of the left leg (claimed as calf 
muscle pain) was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 5107 
(West 1991 & Supp. 2002); 38 C.F.R §§ 3.303, 3.310 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA outpatient treatment 
records dated April 1997 to February 1999; VA examination 
dated June 1999; April 2000 VA outpatient treatment record; 
VA medical reports dated July 2000, September 2000, and 
January 2001.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

It is noted that the veteran asked for and was scheduled for 
a Central Office hearing in Washington, D.C. before a member 
of the Board in October 2002.  The veteran failed to appear 
for the hearing.

In April 2002, the RO sent the veteran a letter informing him 
that his claim was being forwarded to the Board of Veterans' 
Appeals, and that he could submit additional evidence in 
support of his claim.  

In a November 1999 supplemental statement of the case the RO 
informed the veteran of the VA's duty to assist the veteran 
in his appeal to include obtaining evidence from the military 
and federal government.

In December 2002, the veteran was informed of the new 
regulations effective August 30, 2002, regarding increased 
ratings for scars.  The veteran was afforded the opportunity 
to submit additional evidence.

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Background

VA outpatient treatment records dated April 1997 to February 
1999 show the veteran complained of left calf pain.  There 
was a well-healed scar on the leg.  Examination found no 
edema of the lower extremity.  There was a small scar where 
the complaint of pain was localized.  In 1999, the veteran 
reported he continued to have pain in the calf where he 
burned it in service.  Left calf showed old scar on 
examination with no redness, heat or swelling.  Assessment 
was Korean War injury to the left leg with residual pain.

At his June 1999 VA examination, the veteran reported that 
his left leg did not give him problems until 1984 when he 
noticed some increased leg pain when walking.  He has noticed 
some increase in frequency of the posterior leg pain on the 
left but was unclear when this began.  He stated that he 
could walk approximately one block and then had to rest for 
15 minutes.  He could then walk another block, and then he 
had to rest again.  He denied any circulatory problems or 
edema of the leg or feet.  The veteran had complained of leg 
pain to his primary care providers and had been treated with 
analgesics in the past.  It was noted that the veteran did 
not wear any special braces, shoes, or covers on this area of 
is leg on the left.

The examination showed that the veteran walked into the 
examination room without difficulty.  There was a 6 cm x 3 cm 
burn scar healed, on the left lower leg on the lateral 
aspect.  There was no hypertrophy, no tissue loss under or 
adjacent to this scar.  There was no tenderness to palpation 
of the scar.  There was skin tissue below and there was no 
ulceration.  There was no inflammation, and there was very 
little disfigurement.  Palpation of both lower extremities 
did not reveal any heat or edema anywhere on the legs.  

Examination of the joints did not reveal any instability.  
Circulation of both lower extremities did not reveal any 
bruits at the femoral arteries, and the popliteal arteries 
and the posterior tibial arteries and dorsalis pedis arteries 
were all palpable and equal at 2+.  The toenails blanch with 
good capillary refill.  The neurological examination of the 
lower extremities was intact to fine touch and vibratory 
sensation.  No muscle group weakness was elicited on the 
examination.  It was noted that at the end of the examination 
the veteran asked the examiner if his scar was causing his 
leg pain and was advised in reply that it was unlikely the 
source of this kind of pain he described.  The diagnoses were 
status post burn, left lower leg, lateral aspect, with 
residual scar, nontender; symptoms consistent with 
claudication without objective findings on the examination.

An April 2000 VA outpatient treatment record indicates that 
the veteran was still complaining of left leg pain, which was 
a result of a war injury in the Korean War.  The veteran 
indicated that he took Tylenol.  He described the pain as 
hurting under the scar when he walked and never has gotten 
better.  It is noted that portions of the subjective and 
objective findings concerning the scar have been blacked out 
by a marker.

VA reports dated July 2000, September 2000, and January 2001 
noted a scar on the left calf in July and September 2000 
reports.  

Left leg scar

Criteria

During the pendency of this appeal, the criteria for 
evaluating skin disorders were changed.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas, 1 Vet. App. at 312-313.  The 
effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  Thus, as the criteria for evaluating skin 
disorders were revised effective August 30, 2002, any 
increase in disability based on the revised criteria cannot 
become effective prior to that date.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's left leg scar has been assigned a 
noncompensable (0 percent) evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802-7805.  Under the former 
criteria, second degree burn scars of an area or areas 
approximating one square foot (0.1mm.) are rated as 10 
percent disabling, Diagnostic Code 7802.  Note 2 following 
Diagnostic Code 7801 provides that ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined.

Scars which are superficial, poorly nourished, with repeated 
ulceration are rated as 10 percent disabling.  Superficial 
scars which are tender and painful on objective examination 
are rated as 10 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Code 7803, 7804.

Other scars are rated based on limitation of the function of 
the part affected under Diagnostic Code 7805.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

The revised criteria under Diagnostic Code 7801 includes 
scars other than the head, face, or neck, that are deep or 
that cause limited motion.  Under this code area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
evaluation.  Area or areas exceeding 12 square inches (77 sq. 
cm.) warrant a 20 percent evaluation.  Area or areas 
exceeding 72 square inches (465 sq. cm.) warrant a 30 percent 
evaluation and area or areas exceeding 144 square inches (929 
sq. cm.) warrant a 40 percent evaluation.  Note (1): Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25 of this part.  Note (2): A deep scar is one associated 
with underlying soft tissue damage.

Under the revised criteria under Diagnostic Code 7802, Scars, 
other than head, face, or neck, that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater warrant a 10 percent evaluation.  Note (1): Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25 of this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

Under the revised criteria under Diagnostic Code 7803, Scars, 
superficial, unstable warrant a 10 percent evaluation.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying tissue 
damage.

Under the revised criteria under Diagnostic Code 7804 Scars, 
superficial, painful on examination warrant a 10 percent 
evaluation.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.)

Other scars are rated based on limitation of the function of 
the part affected under Diagnostic Code 7805.

Analysis

Applying the above criteria to the facts of this case, it is 
found that a preponderance of the evidence is against a 
higher evaluation under either the former or the revised 
criteria.  As to the former criteria, medical evidence has 
not shown a scar one square foot, a poorly nourished scar 
with repeated ulceration, or a scar, which is tender and 
painful on objective examination.  In addition, the medical 
evidence did not show limitation of the affected leg due to 
the scar.  VA outpatient treatment records dated April 1997 
to February 1999 and a VA examination dated June 1999 show a 
6 cm x 3 cm burn scar healed, on the left lower leg on the 
lateral aspect.  There was no hypertrophy, no tissue loss 
under or adjacent to this scar.  There was no tenderness to 
palpation of the scar.  There was skin below and there was no 
ulceration.  There was no inflammation, and there was very 
little disfigurement.  Palpation of both lower extremities 
did not reveal any heat or edema anywhere on the legs.  
Examination of the joints did not reveal any instability.  
Circulation of both lower extremities did not reveal any 
bruits at the femoral arteries, and the popliteal arteries 
and the posterior tibial arteries and dorsalis pedis arteries 
were all palpable and equal at 2+.  The toenails blanch with 
good capillary refill.  The neurological examination of the 
lower extremities was intact to fine touch and vibratory 
sensation.  No muscle group weakness was elicited on the 
examination.  

As to the revised criteria, it is found that the requirements 
for a 10 percent evaluation have not been met.  As noted 
above, the VA medical examination revealed no evidence of a 
deep scar, a scar exceeding 6 square inches (39 sq. cm.), a 
scar that causes limited motion, or a deep scar associated 
with underlying soft tissue damage.  The medical evidence 
does not show a scar measuring 144 square inches (929 sq. 
cm.); a superficial, unstable scar; or a scar, which was 
painful on examination.  As noted above, an April 2000 VA 
outpatient treatment record noted the veteran's left leg 
scar, but this record had been altered and could not be read.

For the above stated reasons, the preponderance of the 
evidence is against the claim for a compensable evaluation 
for a left leg scar. Thus, the benefit of the doubt rule does 
not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Claudication symptoms of the left leg

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

The evidence establishes that the veteran has complained of 
left leg pain and has been treated with analgesics.  However, 
there is no medical evidence suggesting a nexus or link 
between his left leg pain and his service connected left leg 
scar.

At his June 1999 VA examination, the veteran complained of 
increased leg pain when walking.  The examination found a 6 
cm x 3 cm burn scar healed, on the left lower leg on the 
lateral aspect.  There was no hypertrophy, no tissue loss 
under or adjacent to this scar.  There was tenderness to 
palpation of the scar.  There was skin tissue below and there 
was no ulceration.  There was no inflammation, and there was 
very little disfigurement.  Palpation of both lower 
extremities did not reveal any heat or edema anywhere on the 
legs.  Examination of the joints did not reveal any 
instability.  Circulation of both lower extremities did not 
reveal any bruits at the femoral arteries, and the popliteal 
arteries and the posterior tibial arteries and dorsalis pedis 
arteries were all palpable and equal at 2+.  The toenails 
blanch with good capillary refill.  The neurological 
examination of the lower extremities was intact to fine touch 
and vibratory sensation.  No muscle group weakness was 
elicited on the examination.  The examiner diagnosed symptoms 
consistent with claudication without objective findings on 
the examination.  The veteran asked the examiner if his scar 
was causing his leg pain and was advised in reply that it was 
unlikely the source of this kind of pain he described.  

The June 1999 VA examiner's opinion determined to be more 
persuasive and it is determined that the veteran's 
claudication symptoms of the left leg are not due to the 
service connected left leg burn scar.  Accordingly, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for secondary service connection for claudication 
symptoms of the left leg must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49.




ORDER

Entitlement to a compensable evaluation for a left leg scar 
is denied.

Entitlement to service connection for claudication symptoms, 
claimed as calf muscle pain, as secondary to the service 
connected disability of burn of the left calf, is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

